Case 3:21-cv-00518-DWD Document 35 Filed 07/02/21 Page 1 of 2 Page ID #106




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

  DAVID MEYER, MITCHELL NALLEY,                 )
  EVA DAVIS, SECOND AMENDMENT                   )
  FOUNDATION, ILLINOIS STATE RIFLE              )
  ASSOCIATION, and FIREARMS POLICY              )
  COALITION, INC.,                              )
                                               )
                 Plaintiffs,                    )
                                               )
  vs.                                           )   Case No. 3:21-cv-00518-DWD
                                               )
  KWAME RAOUL, in his individual                )
  capacity and in his official capacity as      )
  Attorney General of Illinois,                 )
  BRENDAN F. KELLY, in his individual           )
  capacity and in his official capacity as      )
  Director of the Illinois State Policy,        )
  JOSHUA C. MORRISON, in his individual )
  capacity and in his official capacity as      )
  State’s Attorney of Fayette County, Illinois, )
  JAMES GOMRIC, in his individual capacity )
  and in his official capacity as State’s       )
  Attorney of St. Clair County, Illinois,       )
  ERIC WEIS, in his individual capacity and )
  In his official capacity as State’s Attorney )
  of Kendall County, Illinois,                  )
  CHRISTOPHER PALMER, in his individual)
  capacity and in his official capacity as      )
  Sheriff of Fayette County, Illinois,          )
  RICHARD WATSON, in his individual             )
  capacity and in his official capacity as      )
  Sheriff of St. Clair County, Illinois,        )
  DWIGHT A. BAIRD, in his individual            )
  capacity and in his official capacity as      )
  Sheriff of Kendall County, Illinois,          )
                                                )
                   Defendants.                  )   JURY TRIAL DEMANDED

                                      JURY DEMAND

         COMES NOW, Defendants, James Gomric, in his individual capacity and in

  his office capacity as State’s Attorney of St. Clair County, Illinois, and Richard

  Watson, in his individual capacity and in his official capacity as Sheriff of St. Clair
                                   Case No. 3:21-cv-00518
                                         Page 1 of 2
Case 3:21-cv-00518-DWD Document 35 Filed 07/02/21 Page 2 of 2 Page ID #107




  County, Illinois, by and through their attorneys, BECKER, HOERNER & YSURSA,

  P.C., and hereby demand TRIAL BY JURY on all Counts so-triable.

                                       BECKER, HOERNER & YSURSA P.C.



                                       By:     Thomas J. Hunter, Bar No. 6256119

  ATTORNEY FOR DEFENDANT/S:

  BECKER, HOERNER & YSURSA, P.C.
  5111 West Main Street
  Belleville, Illinois 62226
  Tel: (618) 235-0020
  Fax: (618) 235-8558
  tjh@bhylaw.com

                              CERTIFICATE OF SERVICE

         I hereby certify that on July 2, 2021, I electronically filed this document with the
  Clerk of the Court using the CM/ECF system which will send notice of such filing to all
  attorneys of record.

  ATTORNEYS FOR PLAINTIFFS:

  Christian D. Ambler – cambler@stonejohnsonlaw.com
  David G. Sigale – dsigale@sigalelaw.com
  David H. Thompson – dthompson@cooperkirk.com
  Peter A. Patterson – ppaterson@cooperkirk.com
  William V. Bergstrong – wbergstrom@cooperkirk.com

  ATTORNEYS FOR DEFENDANTS: Baird, Morrison, Palmer and Weis

  Benjamin Jacobi – bjacobi@okgc.com
  Karen L. McNaught – kmcnaught@okgc.com


                                                       s/ Thomas J. Hunter




                                   Case No. 3:21-cv-00518
                                         Page 2 of 2
